          Case 1:21-cr-00058-BAH Document 28 Filed 06/21/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                 :              21 Cr. 58 (BAH)

v.                                            :

BRANDON HARGRAVES                             :

Defendant.                                    :

                          MOTION FOR LEAVE TO WITHDRAW

       Defendant Brandon Hargraves is charged in this case with Unlawful Possession of A

Firearm and Ammunition by a person previously convicted of a felony, in violation of 18 United

States Code Section 922(g)(1). The next status conference in this case is scheduled for July 9,

2021. The defendant has advised undersigned counsel that he would like to have new counsel

appointed to represent him in this matter.

       Undersigned takes no position with respect to the request, but files this Motion as a

matter of professional responsibility. An appropriate draft Order is attached hereto.



                                                     Respectfully submitted,

                                                     Robert Feitel

                                                     _____________________________
                                                     Robert Feitel, Esquire
                                                     Law Office of Robert Feitel
                                                     1300 Pennsylvania Avenue, N.W.
                                                     #190-515
                                                     Washington, D.C. 20004
                                                     D.C. Bar No. 366673
                                                     202-450-6133 (office)
                                                     202-255-6637 (cellular)
                                                     RF@RFeitelLaw.com
         Case 1:21-cr-00058-BAH Document 28 Filed 06/21/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was sent via ECF to Assistant United States
Attorney Jeffrey Poulin, 555 4th Street, N.W. Washington, D.C. this 21st day of June, 2021.



                                             Robert Feitel
                                             ___________________________
                                             Robert Feitel
